In the United States Court of Federal Claims
                                     Filed: December 21, 2017


        IN RE ADDICKS AND BARKER
        (TEXAS) FLOOD-CONTROL
        RESERVOIRS                                       Master Docket No. 17-3000L



        THIS DOCUMENT APPLIES TO:

        17-9001L; 17-9002L



                             CASE MANAGEMENT ORDER NO. 4

          To promote the efficient administration of justice, it is hereby ORDERED:

   I.        Assignment of a United States Court of Federal Claims Judge – Downstream
             Cases.

        The undersigned judge, the Honorable Susan G. Braden, of the United States Court of
Federal Claims, is hereby assigned to manage and adjudicate all matters in downstream cases. The
Honorable Marian Blank Horn is no longer assigned to the downstream cases. This assignment
will be effectuated in Sub-Master Docket No. 17-9002L.

   II.       Assignment of a United States Court of Federal Claims Judge – Upstream Cases.

        The Honorable Charles F. Lettow, of the United States Court of Federal Claims, is hereby
assigned to manage and adjudicate all matters in upstream cases. The Honorable Eric G. Bruggink
is no longer assigned to the upstream cases. This assignment will be effectuated in Sub-Master
Docket No. 17-9001L.

   III.      The Government’s December 18, 2017 Response and December 19, 2017 Motion
             To Modify.

       On December 18, 2017, the Government filed a Response to the court’s December 8, 2017
Order. The court’s rules do not authorize such filings and in any event, the court deems it
redundant, argumentative, and irrelevant.

      On December 19, 2017, the Government filed a Motion To Modify The Operative
Downstream Scheduling Order And For Expedited Briefing And Consideration Of Its Motion.
ECF No. 9.
        On December 20, 2017, the court convened a hearing in the United States District Court
for the Southern District of Texas in Houston. ECF No. 119 (“12/20/17 TR”). After hearing
argument, the court denied the December 19, 2017 Motion, subject to reconsideration. 12/20/17
TR at 45.

       Accordingly, the Government’s December 19, 2017 Motion is denied, subject to
reconsideration.

       IT IS SO ORDERED.

                                                  s/ Susan G. Braden
                                                  Susan G. Braden
                                                  Chief Judge




                                              2